Title: To Thomas Jefferson from Oliver Wolcott, Jr., 10 May 1800
From: Wolcott, Oliver, Jr.
To: Jefferson, Thomas



Sir
Treasury DepartmentMay 10th. 1800.

A constant pressure of urgent business has delayed my acknowledgment of the Letter which I had the honour of receiving from you, dated the 12th. of April, in which you represent that the following payments have been made by Messrs. Pendleton and Lyons, in pursuance of their assumpsit to Edmund Randolph late Secretary of State, dated Novr. 14th. 1797, vizt.


1798.
Novr. 21st.
Payment to
George Jefferson & Co.
£500.


”
Decr. 31st.
ditto
ditto
300.


1799.
Jany. 14th.
ditto
ditto
400.



Dolls. 4000, or


£1200.


I recollect perfectly well, the conversation with the Secretary of State, Mr. Pickering, to which you refer. It was admitted that money was due to Mr. Short; and it was also mutually agreed that any sums which you might receive from Mr. Randolph, should not prejudice the claim of Mr. Short against the United States for any balance which might remain unsatisfied.—I am persuaded that no difficulty will arise in the settlement from the agreement above stated, which was dictated by a just regard to the convenience of Mr. Short, and the interests of the United States.
As the suit between the United States and Mr. Randolph, will be soon decided, and as the assumpsit of Messrs. Edmund Pendleton and P. Lyons is indefinite both in respect to the time of payment and the sum demandable, it is not thought adviseable to admit the assignment, which was enclosed in your Letter, to Mr. Randolph’s credit, especially as no inconvenience or uncertainty can arise from leaving the affair on the footing in which it was placed by the conversation with the Secretary of State, to which I have above referred.
I have the honour to enclose the papers which accompanied your Letter of April 12th. and to request that you would continue to receive any future payments which may be tendered, on the conditions already understood between us.
I have the honour to be with great respect, Sir, your obedt. servt.

Oliv. Wolcott.

